DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment field 04/20/2021.
The previous specification objection is maintained, as there are multiple methods claimed, the term should be pluralized.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/20/2021, with respect to the rejection(s) of claim(s) 17-20, 22-25, 27-30, and 32-35 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2019/0014561 A1.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHODS FOR SWITCHING BETWEEN TWO BANDWIDTH PARTS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 17-20, 22-25, 27-30, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/0234896 A1] in view of U.S. Publication No. 2019/0014561 A1 to Takeda et al. (“Takeda”).
As to claims 17-20, see similar rejection to claims 27-30, respectively.
As to claims 22-25, see similar rejection to claims 32-35, respectively.
As to claim 27, Liu discloses an apparatus (fig. 14), comprising: at least one processor and a non-transitory memory storing instructions for execution by the at least one processor, wherein, when executed by the at least one processor, the instructions cause the apparatus to perform operations comprising (fig. 14, para. 0275, 0281, storage provides operation instruction and data for processor) to perform: sending configuration information of at least two bandwidth parts (BPs) to a terminal, the at least two BPs comprising a first BP and a second BP (para. 0142-0143, SIB transmitted from network device to UE including configuration of each subband); and sending a BP adjustment instruction to the terminal, wherein the BP adjustment instruction carries an identifier of the second BP, wherein the BP adjustment instruction instructs the terminal to switch from the first BP to the second BP at a timeslot of the second BP (paras. 0147-0150, network device sends identification information of target subband to UE to 
	Liu does not expressly disclose wherein the timeslot of the second BP is determined based on a subcarrier spacing of the second BP.
	Takeda discloses the time length of one resource unit may be changed in accordance with the subcarrier spacing (para. 0062), where a resource unit is made up of a subcarrier(s) with a particular frequency and timing (para. 0050-0051), and there are multiple resource units (fig. 2), i.e. a resource unit is a BWP.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the resource unit of Takeda into the invention of Liu. The suggestion/motivation would have been to receiving downlink control information, transmitting an uplink shared channel based on the downlink control information, and determining a subcarrier used for transmission of the uplink shared channel, based on an offset value associated with a given field value in the downlink control information (Takeda, para. 0013).  Including the resource unit of Takeda into the invention of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Takeda.
As to claim 28, Liu and Takeda further discloses the apparatus according to claim 27, wherein the sending the configuration information comprises : sending, Radio Resource Control (RRC) signaling to the terminal, wherein the RRC signaling carries a first parameter set of each BP of the at least two BPs configured based on the terminal 
As to claim 29, Liu and Takeda further discloses the apparatus according to claim 27, wherein the sending the configuration information comprises: sending RRC signaling to the terminal, wherein the RRC signaling carries a second parameter set of each BP of the at least two BPs configured based on the terminal (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), and wherein the second parameter set of the each BP configured based on the terminal comprises at least one of: a frequency domain width and a position indication parameter of the each BP, or a frequency domain width (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB) and a position indication parameter of a control resource set (CORESET) corresponding to the each BP.  In addition, the same suggestion/motivation of claim 27 applies.

As to claim 32, Liu discloses an apparatus (fig. 15, para. 0295, user equipment), comprising: at least one processor; and a non-transitory memory storing instructions for execution by the at least one processor, wherein, when executed by the at least one processor, the instructions cause the apparatus to perform operations comprising:  (fig. 15, para. 0297, the storage 620 may be configured to store a software program and a module, and the processor 680 executes various functional applications of the user equipment and performs data processing by running the software program and the module that are stored in the storage 620) to perform: receiving configuration information of at least two bandwidth parts (BPs) from a base station, the at least two BPs comprising a first BP and a second BP (para. 0142-0143, SIB transmitted from 
Liu does not expressly disclose wherein the timeslot of the second BP is determined based on a subcarrier spacing of the second BP.
	Takeda discloses the time length of one resource unit may be changed in accordance with the subcarrier spacing (para. 0062), where a resource unit is made up of a subcarrier(s) with a particular frequency and timing (para. 0050-0051), and there are multiple resource units (fig. 2), i.e. a resource unit is a BWP.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the resource unit of Takeda into the invention of Liu. The suggestion/motivation would have been to receiving downlink control information, transmitting an uplink shared channel based on the downlink control information, and determining a subcarrier used for transmission of the uplink shared 
As to claim 33, Liu and Takeda further discloses the apparatus according to claim 32, wherein the receiving the configuration information comprises: receiving Radio Resource Control (RRC) signaling from the base station, wherein the RRC signaling carries a first parameter set of each BP of the at least two BPs configured based on the apparatus  (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), wherein the first parameter set of the each BP configured based on the apparatus comprises at least one of: a frequency domain width and a position indication parameter of the each BP (Liu, paras. 0143-0144, subcarrier space, TTI of each subband determined from SIB), a frequency domain width and a position indication parameter of a control resource set (CORESET) corresponding to the each BP, or a subcarrier spacing of the each BP (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB).  In addition, the same suggestion/motivation of claim 32 applies.
As to claim 34, Liu and Takeda further discloses the apparatus according to claim 32, wherein the receiving the configuration information comprises: receiving RRC signaling from the base station, wherein the RRC signaling carries a second parameter set of each BP of the at least two BPs configured based on the apparatus  (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 
As to claim 35, Liu and Takeda further discloses the apparatus according to claim 34, wherein the receiving the configuration information further comprises: receiving subband configuration information by using system information block (SIB) information from the base station   (Liu, paras. 0142-0144, configuration information of each subband determined from periodically broadcasted SIB), wherein the subband configuration information comprises at least one of: a frequency domain width and a position indication parameter of each subband (Liu, paras. 0143-0144, subcarrier space, TTI of each subband determined from SIB), or a subcarrier spacing corresponding to the each subband (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB), and wherein the subband configuration information indicates a subcarrier spacing corresponding to the second parameter set of the each BP configured based on the apparatus (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB).  In addition, the same suggestion/motivation of claim 32 applies.

Claims 21, 26, 31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/0234896 A1] in view of U.S. Publication No. 2019/0014561 A1 to Takeda et al. (“Takeda”) and in further view of U.S. Publication No. 2017/0257238 A1 to QIAN et al. (“Qian”).
As to claim 21, see similar rejection to claim 31.
	As to claim 26, see similar rejection to claim 36.
As to claim 31, Liu and Takeda does not expressly disclose apparatus according to claim 27, the sending the BP adjustment instruction comprises: sending downlink control information (DCI) or a Media Access Control control element (MAC CE) to the terminal, wherein the DCI carries the BP adjustment instruction, or wherein the MAC CE carries the BP adjustment instruction.
Qian discloses the base station only informs the UE of the change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Liu and Takeda. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-
As to claim 36, Liu and Takeda does not expressly disclose the apparatus according to claim 32, wherein the receiving the BP adjustment instruction comprises: receiving, downlink control information (DCI) or a Media Access Control control element (MAC CE) from the base station, wherein the DCI carries the BP adjustment instruction, or wherein the MAC CE carries the BP adjustment instruction.
Qian discloses the base station only informs the UE of the change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Liu and Takeda. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-carrier of Qian into the invention of Liu and Takeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qian.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0098626 A1 discloses due to different subcarrier spacing (and thus, the overall length of one TTI may be different which may contain the same number of OFDM symbols) or different TTI length, if a cell supports multiple different TTI sizes and at most one DL/UL switching point may be defined per TTI, there may be different DL/UL switching points among different TTI sizes supported by the same cell (para. 0059).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463